Citation Nr: 0113202	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of fractures of the mandible at the 
right ramus and at the left anterior aspect.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



REMAND

The veteran had active duty from June 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision that 
denied service connection for loss of teeth due to trauma, 
and denied an increased (compensable) disability rating for 
service-connected residuals of fractures of the mandible at 
the right ramus and at the left anterior aspect.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Id.

After a review of the file, the Board finds there is a 
further duty to assist the veteran as to both of his claims 
which are on appeal.

The veteran's service-connected residuals of mandible (jaw) 
fractures stem from an August 1984 motor vehicle accident in 
service.  In some past and recent statements, the veteran 
asserted that he had some teeth knocked out at the time of 
the service accident.  However, in an August 1999 statement, 
he said that he had not lost teeth while he was in service, 
but that he lost many teeth since service as a result of his 
service-connected residuals of jaw fractures and associated 
malunion of the jaw.  The veteran's claims file contains some 
service medical records, but does not appear to include 
complete records of treatment following the motor vehicle 
accident in August 1984.  On a document that the RO used in 
1985 to request the veteran's service medical records, the 
National Personnel Records Center (NPRC) indicated that 
medical records for 1984 had not yet been retired to NPRC, 
and that the request should be resubmitted within ninety 
days.  The claims file does not contain any indication that 
the request was resubmitted.  The RO should make a new 
request to NPRC for any additional service medical records.

The veteran has indicated that he has received dental 
treatment at the VA Medical Center (VAMC) in Birmingham, 
Alabama from 1985 through the present.  He has indicated that 
he has received all of his dental treatment at that facility.  
The claims file contains records of treatment of the veteran 
at the Birmingham VAMC dated from 1996 through 1998.  The RO 
should obtain all of the records of the veteran's VA dental 
treatment, from 1985 to the present.

The veteran received a VA dental examination in November 
1998.  The examiner noted that there were no records 
available for review and wrote that it was "unknown" 
whether any or all of the veteran's missing teeth were 
"directly related" to the veteran's motor vehicle accident 
during service.  In light of the veteran's assertion that he 
has lost teeth after service as a result of the jaw injury 
during service, he should undergo a new VA dental 
examination, and a review of his records, to obtain an 
opinion regarding the likely etiology of the loss of his 
teeth.  Another examination is also warranted on the issue of 
an increased rating for residuals of mandible fractures, 
since the last VA examination did not indicate the presence 
and degree of malunion of the mandible (see rating criteria 
of 38 C.F.R. § 4.150, Diagnostic Code 9904).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the NPRC and 
obtain any additional service medical 
records (including dental records) of the 
veteran.

2.  The RO should obtain the records of 
all dental treatment of the veteran at 
the Birmingham, Alabama VAMC from April 
1985 to the present.



3.  The veteran should be afforded a VA 
dental examination to determine the 
severity of his service-connected 
residuals of mandible fractures, and to 
determine the etiology of the loss of 
each of his missing teeth.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.

The examiner should describe the current 
condition of all parts of the veteran's 
jaw and teeth, including the level 
(slight, moderate, or severe) of any 
malunion/displacement of the mandible 
associated with the service-connected 
residuals of mandible fractures.  With 
regard to each of the veteran's teeth 
that is currently missing, the examiner 
should provide an opinion as to the cause 
of the tooth being missing, including 
whether the tooth was lost by direct 
trauma during service and whether the 
tooth was later lost as a consequence of 
service-connected residuals of mandible 
fractures. 

4.  After the above development is 
accomplished, and after ensuring that any 
other notice and development action 
required by the VCAA is completed, the RO 
should review the claims for service 
connection for loss of teeth (claimed on 
both a direct and secondary basis) and for 
an increased (compensable) rating for 
residuals of mandible fractures.  If the 
claims are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


